BY THE COURT.
The general assembly has in express terms transferred the interest in this lease, held by A. B. and C., trustees 59] of *the unincorporated, to the incorporated seminary. We think they had power so to do. The seminal y has taken the benefit of the lease, and the defendants were put into possession under it. Neither they nor the seminary, then, can dispute the title of the church, their landlord, until they have first restored the possession.,
The rule of law, however, requires of the court a construction of the lease, most strongly against the lessors, and the more so, as they claim a forfeiture, which the law does not favor. Under the common rule of construction, no forfeiture can be adjudged against the lessees, for not keeping the building in repair, or suffering it to be used for purposes not mentioned in the deed. As to the first, the omission to repair does not work a forfeiture under the lease. There is a stipulation to keep in repair, but none for forfeiture in case of failure. The second will not work a forfeiture, because schools-are amongst the objects expressed in the lease, and schools have been kept up all the time. As to the omission to educate the poor children and young men, before the plaintiffs can work a forfeiture upon that ground, they must show affirmatively that the scholars have been designated in writing by the session, and the list furnished the seminary, according to the terms of the lease ; the conversations in proof do not excuse them. The law is very strict in respect to forfeitures, and we are not disposed to relax it. 2 Phil. Ev. 178; 17 John. 66.
Verdict and judgment for the defendants.